DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, CN 104699101, cited by the applicant.
a battery management module 42 for detecting the battery status and triggering the second control instruction when the power supply is insufficient; when the battery management module 42 detects that the power supply of the robot lawn mower 40 is insufficient, it generates a second control instruction, sends the second control instruction to the first control module 43 of the robot lawn mower 40, and passes the local router 50 sent to the control terminal 30; the control terminal 30 generates a second spatial coordinate (X2, Y2), and forms the shortest charging path according to the second spatial coordinate (X2, Y2) and the first spatial coordinate (XI. Yl), the shortest the charging path is sent to the robot lawn mower 40 and the robot lawn mower 40 travels along the received shortest charging path according to the second control instruction to reach the wireless charging station 80 for charging Or the control terminal 30 generates the second spatial coordinates (X2, Y2) and sends the second spatial coordinates (X2, Y2) to the robot lawn mower 40, and the robot lawn mower 40 follows the second spatial coordinates (X2, Y2) and the first spatial coordinates (XI, Yl) form the shortest charging 
Yu fails to disclose the specific type of data or the data structure (how the data is structured to include header, body, check bit or tail, etc.). However, the structure of Yu is capable of sending any type information required to operate the device. Yu control the device via wire/wireless communication to provide necessary data to operate effectively. The battery management module 42 generates control instruction data and sends the control instruction data to the first control module 43 of the robot lawn mower 40. Furthermore, the specific type of data or how the data is structure is an engineering choice for meeting specific customer requirements. With respect to the data having a header, a body, a tail, etc., this is common for transmitting electronic data. Therefore, it would have been an obvious extension as taught by the prior art. 
Response to Arguments
Applicant's arguments filed 09/25/20 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response the applicant’s arguments regarding claims 11-15, these claims have been withdrawn from consideration. In response to the applicant argument regarding claims 1-10, the examiner respectfully disagrees. The prior art discloses: a power tool, in this example a lawnmower 40; a battery pack detachably connected to the power tool to supply power to the power tool (the battery pack of the lawnmower is charged wireless charging station 60, page 5, 2nd paragraph), and a cloud server 70 capable of wirelessly communicating with the power tool (page 5, 4th paragraph); wherein the power tool comprises: a wireless communication unit page 5); and a file storage unit coupled to the wireless communication unit and configured to store a content data in a preset data structure (such as instruction data so that the lawnmower is traveled to charging station. The only difference is that the data structure, such as header, body, tail/check bit, etc., was not disclosed. However, such data structure is common for electronic data transmission, which therefore, obvious. Furthermore, the type of data or controlled data, or a specific data structure, is an obvious engineering choice for meeting specific customer requirements, failing to provide any advantage within the art. The applicant’s arguments are not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876